[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Bonds, Slip Opinion No. 2020-Ohio-635.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-635
                            IN RE APPLICATION OF BONDS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Bonds, Slip Opinion No. 2020-Ohio-635.]
Attorneys—Character and fitness—Application to register as candidate for
        admission to practice of law—Cheating on bar exam—Failure to disclose
        past criminal conduct—Applicant permanently barred from reapplying for
        admission to practice of law.
   (No. 2019-1098—Submitted October 2, 2019—Decided February 27, 2020.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 734.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Roy Joseph Bonds, of Brunswick, Ohio, is a 2016 graduate
of the Cleveland-Marshall College of Law. He took the Ohio bar exam in February
2017, July 2017, and February 2018, but he failed each time.
                             SUPREME COURT OF OHIO




       {¶ 2} Bonds took the bar exam again in July 2018. Following a two-day
hearing held in October 2018, the Board of Bar Examiners issued a report
disqualifying Bonds’s July 2018 bar exam based on findings that he had cheated on
the exam. In January 2019, the Board of Commissioners on Character and Fitness
(“the board”) sua sponte exercised its investigatory authority conferred by Gov.Bar
R. I(10)(B)(2)(e) to investigate Bonds’s actions at the July 2018 bar exam and his
failure to disclose a May 2017 theft charge on his reexamination applications. The
secretary of the board appointed a three-member panel to hear the matter.
       {¶ 3} Bonds did not respond to the panel chairperson’s attempts to
communicate by telephone, e-mail, and certified mail (that was signed for by a
Tamara Bonds). Nor did he appear at the May 31, 2019 hearing—during which the
panel heard testimony from the director of this court’s Division of Attorney
Services and admitted 24 exhibits.
       {¶ 4} Following that hearing, the board issued a report recommending that
we find that Bonds failed to carry his burden of proving that he possesses the
requisite character, fitness, and moral qualifications to practice law and that we
permanently bar him from reapplying for admission to the practice of law in Ohio.
For the reasons that follow, we adopt the board’s recommendations.
                                       Facts
       {¶ 5} At the panel hearing, Gina White Palmer, Director of the Division of
Attorney Services, Supreme Court of Ohio, testified that the vast majority of people
who sit for the Ohio bar exam elect to use laptop computers to answer the essay
questions on the Tuesday and Thursday of the exam—as Bonds did during each of
his four exams. In July 2018, Palmer administered the exam and gave instructions
from a raised platform centered among the test takers.         In addition, written
instructions were placed at each test taker’s desk. The written instructions included
the passwords necessary to launch ExamSoft’s Examplify test-taking software.




                                         2
                                January Term, 2020




       {¶ 6} On Tuesday afternoon, July 24, the test takers received six essay
questions in pairs, which they answered in three separate 60-minute sessions.
When each hour ended, Palmer called time, instructed the test takers to stop writing
or typing, and provided instructions on how to exit the Examplify program. At the
end of the first and second hours, she also instructed the test takers when to relaunch
the program to answer the next pair of questions. The test takers had no access to
the Internet during the exam and were instructed to upload their answers after
leaving the exam site by 10:00 that evening.
       {¶ 7} On Wednesday morning, July 25, Bonds approached Palmer before
the start of the exam and told her that on Tuesday evening, he had difficulty
uploading his answers from the afternoon. He explained that his screen went black
and that when it reappeared, he could see his answers to questions one and two. He
was concerned because his answer to question two appeared more like an outline
than a complete answer. Bonds said nothing about questions three through six, but
he told Palmer that he eventually had been able to upload his answers and that he
had received a confirmation e-mail.
       {¶ 8} Palmer found Bonds’s account to be suspicious because once a test
taker exits the Examplify program, the user’s screen displays the message, “You
are closing your exam!” Then, when the test taker reenters the program to upload
his answers in the evening, the computer screen displays a list of the questions to
be uploaded on a bluish background—but the text of the answers is not visible.
       {¶ 9} Based on the irregularities Bonds had reported, Palmer directed her
staff to obtain records from ExamSoft—which tracks every keystroke a test taker
makes while working in Examplify and preserves periodic screen shots of the test
taker’s work.    Those records—which are part of the record in this case—
overwhelmingly demonstrate that Bonds failed to follow the rules and instructions
during the July 2018 bar exam. Specifically, they show that Bonds failed to exit
Examplify when instructed to do so at the expiration of time for questions one and




                                          3
                             SUPREME COURT OF OHIO




two on Tuesday, July 24. Instead, he kept the file for those questions open and
typed into that file the ExamSoft passwords and his own summaries of exam
questions three through six. At the end of the third hour, he failed to comply with
Palmer’s instruction to exit Examplify and instead put his computer into sleep mode
before leaving the exam site. From a remote location that evening, he resumed the
exam, deleted the passwords and summaries, and began typing answers. At 7:04
p.m., Examplify was forced to close when the system detected an anomaly between
the time kept by the software and the time kept by Bonds’s computer. Bonds
reentered the program at 7:13 p.m., closed the file for questions one and two, and
uploaded it at 7:17 p.m. He continued to work on the four remaining questions and
uploaded the last of the remaining files to the Internet by 9:57 p.m.
       {¶ 10} Palmer testified that after learning of the irregularities contained in
Bonds’s ExamSoft report, she searched for his name on Google and discovered a
news article reporting that Bonds had been charged with theft in May 2017. After
conducting additional research, Palmer confirmed that Bonds was convicted of
unauthorized use of property in the Brunswick Mayor’s Court on May 31, 2017,
and that the name, date of birth, and address for the defendant in that case matched
the information on file for Bonds in the Office of Bar Admissions. Palmer then
reviewed Bonds’s past applications for reexamination and noted that just days after
he committed that offense, he signed his application for reexamination for the July
2017. On that application, he denied having exhibited any conduct or behavior
since his application to take the February 2017 bar exam that could call into
question his ability to practice law in a competent, ethical, and professional manner
and swore that his answers were complete and true. He also failed to disclose his
May 2017 conviction on the reexamination applications that he submitted for the
February and July 2018 bar exams.




                                          4
                                 January Term, 2020




                                     Disposition
        {¶ 11} An applicant for admission to the Ohio bar bears the burden of
proving by clear and convincing evidence that the applicant possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law.
Gov.Bar R. I(11)(D)(1). An applicant may be approved for admission if the
applicant satisfies the essential eligibility requirements for the practice of law as
defined by the board and demonstrates that the applicant’s record of conduct
justifies the trust of clients, adversaries, courts, and others. Gov.Bar R. I(11)(D)(3).
An applicant’s failure to provide requested information or to otherwise cooperate
in proceedings before the board, however, constitutes sufficient grounds for
disapproval. Gov.Bar R. I(12)(C)(6). We have held that an applicant’s failure to
appear for a character-and-fitness hearing, as Bonds did in this case, constitutes
sufficient grounds for disapproval of an application. In re Application of Myers,
147 Ohio St. 3d 32, 2016-Ohio-2812, 59 N.E.3d 1266, ¶ 6.
        {¶ 12} A record that manifests a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may also constitute grounds
for disapproval. Gov.Bar R. I(11)(D)(3). The factors to be considered in making
a recommendation as to an applicant’s character, fitness, and moral qualifications
include whether the applicant has (1) engaged in a pattern of disregarding the law,
(2) failed to provide complete and accurate information concerning the applicant’s
past, (3) made false statements, including omissions, or (4) engaged in acts
involving dishonesty, fraud, deceit, or misrepresentation.           See Gov.Bar R.
I(11)(D)(3)(f) through (i).
        {¶ 13} Here, the board found that Bonds engaged in a pattern of dishonesty
and criminal conduct that began with a delinquency adjudication for unauthorized
use of a motor vehicle in 1994. The pattern continued with Bonds’s conviction for
petty theft in 1997, a second petty theft charge in 2014 (while Bonds was in law
school) that was dismissed after Bonds completed a diversion program, and the




                                           5
                                SUPREME COURT OF OHIO




May 2017 unauthorized-use-of-property conviction that Bonds failed to disclose on
his reexamination applications. Bonds’s dishonest conduct culminated with his
cheating on the July 2018 bar exam and lying to Palmer about that conduct. Bonds
did not cooperate in the admissions process after he failed to persuade the Board of
Bar Examiners that he had done nothing wrong, and he has never acknowledged
his wrongdoing.
        {¶ 14} On these facts, we agree with the board’s finding that Bonds has
failed to carry his burden of proving by clear and convincing evidence that he
currently possesses the requisite character, fitness, and moral qualifications to
practice law in Ohio. Because Bonds’s dishonest conduct spanned a period of
nearly 25 years, included a pattern of failing to provide complete and accurate
information regarding his past, and involved a complex scheme to cheat on the July
2018 bar exam for which Bonds has failed to accept responsibility, we find no
reason to believe that he will acquire the requisite character, fitness, and moral
qualifications in the future.
        {¶ 15} Accordingly, we find that Bonds does not possess the requisite
character, fitness, and moral qualifications required for admission to the Ohio bar
and forever bar him from reapplying for the privilege of practicing law in Ohio.
                                                            Judgment accordingly.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
        Roy Joseph Bonds, pro se.
        Lori J. Brown, special investigator for the Supreme Court Board of
Commissioners on Character and Fitness.
                                 _________________




                                          6